The plaintiffs commenced their action in the district court of Muskogee county for the cancellation of a judgment and for damages against the defendant. In the trial of the cause judgment went for the defendant, and the plaintiffs, have brought error to this court. This cause was regularly assigned and submitted with notice to the attorneys for the respective parties to prepare, serve, and file briefs. The plaintiff in error has failed to file and serve brief as required by the rules of this court. Therefore it is recommended that this cause be dismissed for want of prosecution.
By the Court: It is so ordered.